ORDER
This matter have been duly presented to the Court by the Disciplinary Review Board pursuant Rule l:20-10(b), on the granting of a motion for discipline by consent (DRB 13-118) of HOWARD D. MOSKOWITZ of JERSEY CITY, who was admitted to the bar of this State in 1977;
And the District XII Ethics Committee and respondent having signed a stipulation of discipline by consent in District Docket No. XII-2012-0028E, in which it was agreed that respondent had acted unethically and that respondent’s conduct warranted a reprimand or lesser discipline;
And the parties having agreed that respondent’s conduct violated RPC 5.5(a)(1) (practicing law while ineligible), and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XII-2012-0028E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that HOWARD D. MOSKOWITZ of JERSEY CITY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*637ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.